department of the treasury internal_revenue_service 4929chi simpson south dearborn street chicago il a last date to file a etition in tax_court date tax_exempt_and_government_entities_division number release date vil a name of taxpayer b address of taxpayer b certified mail dear this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code i r c as an organization described in sec_501 internal_revenue_service recognition of your status as an organization described in sec_501 is revoked effective date our adverse determination is made for the following reason s you are not operated exclusively for exempt purposes within the meaning of sec_501 you do not have an educational or charitable program you do not engage primarily in activities which accomplish exempt purposes as required by sec_1_501_c_3_-1 your charitable grants are minimal in relation to your expenses which consist of substantial payments to for-profit professional fundraising companies these substantial payments support our conclusion that your operations serve a private interest in contravention of sec_1_501_c_3_-1 contributions made to you are no longer deductible as charitable_contributions by donors for purposes of computing taxable_income for federal_income_tax purposes see revproc_82_39 1982_2_cb_759 for the rules concerning the deduction of contributions made to you between date and the date a public announcement such as publication in the internal_revenue_bulletin is made stating that contributions to you are no longer deductible you are required to file income_tax returns on form_1120 for all years beginning after date returns for the years ending date and date must be filed with this office within days from the date of this letter unless a request for an extension of time is granted send such returns to the following address addre sec_2 tax returns for subsequent years are to be filed with the appropriate campus identified in the instructions for those returns if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street nw washington d c the processing of income_tax returns and assessment of any taxes due will not be delayed because a petition for declaratory_judgment has been filed under sec_7428 the last day for filing a petition for declaratory_judgment is date if you have questions about this letter please write to the person whose name and address are shown on this letter if you write please attach a copy of this letter to help identify your account keep a copy for your records also please include your telephone number and the most convenient time for us to call so we can contact you if we need additional information you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers or you can contact the taxpayer_advocate office located nearest you at the address and telephone number shown in the heading of this letter taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by r c sec_6104 this is a final revocation letter sincerely marsha a ramirez director eo examinations enclosures pub department of the treasury internal_revenue_service eo ms avila rd laguna niguel ca tax_exempt_and_government_entities_division uil legend org name of organization date1 date year ended org dear date form_990 tax_year ended person to contact contact telephone number in our phone conversations of and you stated that you would provide the location for conducting the examination of the books_and_records of your organization in each phone conversation you stated that you would call the next day with the required information in each instance you have failed to call in my letter dated date we set the appointment to conduct the examination for date with the understanding that you would within a reasonable period of time provide the address for the examination as of this date have not received the requested information sec_1_6033-2 of the internal tax regulation provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status failure to comply with our request for information could result in the loss of your tax-exempt status accordingly if we do not hear from you by date we will propose revocation of your current status if you have any questions please contact me at the number listed above sincerely yours revenue_agent explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a issue should the a ’s a tax exempt status under internal_revenue_code c be revoked because it is operated for the private benefit of professional fundraising companies and not operated exclusively for charitable purposes facts organizing documents a was incorporated in the state of location on date as the c an amendment to the articles of incorporation was made on date changing its name to a the stated purpose contained in the articles of incorporation is to do classical research primarily in the field of oceanography tropical agriculture and other associated fields to develop educational programs for oceanography for presentation at every appropriate educational level and to prepare and publish various textbooks and educational materials for this purpose and to conduct classroom instruction and present seminars not only to students but to other scientists and specialists in the field of oceanography to advance mans understanding of the oceans and their potential use in mans environment application_for recognition of exemption form the form_1023 application filed by a lists the primary source of financial support will be from the d memberships and solicited contributions from both business and private citizens the application also states that the initial fundraising activities are being limited to applications for grants from federal and private_foundations activities the previous officers and directors for a were officer officer and officer these officers and directors resigned on date the current president of the organization is officer in response to question number in information_document_request idr number the organization stated that officer has known the founder of a officer for approximately years and that officer was asked by officer to come out of semi-retirement and take the position as president of a the copies of the articles of incorporation provided by the organization in response to information document requests and were not the articles for a but for an organization named the e and previously known as the e1 irs records indicated that the e1 had its exempt status revoked effective date department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a the corporate records from the location department of state show the previous officers and directors of the e included officer as the president and officer as the secretary in response to question number in idr and question number in idr officer stated that he had no relationship with the e the by-laws of a as revised on date contain no stated non-profit purpose the by-laws are set up as a stock corporation and references the issuance of shares of stock and the payment of dividends the signature page of the by-laws references signatures of the officers of the e1 the a maintains a web site where they solicit donations and represent their charitable activities the web address is f the site contains links for their programs press releases donation process and online applications for the various types of donations which they solicit they heavily promote the bargain sale concept the site states in one press release that a has been in business over years location department of state records indicated that a was inactive from date until date a's primary activity is the operation of a donation program soliciting donations of boats vehicles and other assets from the general_public and the subsequent sales of such donated items to the general_public a utilizes a bargain sales mechanism in their donation program for example a will purchase a boat from a donor below its market_value and the donor will claim a charitable_contribution for the difference between the market_value of the boat and what a paid for the boat a then sells the boat at market_value a carries on this program utilizing professional fundraising companies which is discussed further in the financial section below of this report this donation program is a substantial part of a activities as well as the primary activity of a financial information a reported the following on their form_990 for the years year and year gross_receipts includes assessed values of donated boats and vehicles total expenses dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year period ended year year ein a the total expenses reported during the years year and year included the following payments as follows charitable grants program services professional fundraisers big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number big_number -dollar_figure big_number the amounts paid to the professional fundraisers were and of the total expenses paid during year and year respectively the organization utilized four professional fundraising companies in year and three companies in year these companies were g located in location h located in location located in location j located in location is no longer active the fundraising companies are also listed on a web the j site and on their publications all of the professional fundraising fees and commissions were paid to these companies officer is an officer or director for k and l person the daughter of officer is on the board for m officer was listed as the registered agent for j in response to information document requests a has provided only one contract and it was for the signed by officer as the president the forms reported gross_sales for the years ended year and year in the amounts of dollar_figure big_number and dollar_figure big_number respectively cost_of_goods_sold for the corresponding sales are dollar_figure big_number for year and dollar_figure big_number for year the cost_of_goods_sold amounts are paid to the four fundraising companies utilized by a in their donations and bargain sales program the organization stated in response to idr that officer runs the day to day operations of a’s offices in location location and location and that there are no salaries paid_by a except to officer and person in response to idr’s and the organization stated that they had one employee in the year and currently have two employees the organization has no audited financial statements accounts are maintained at each location and a consolidation is made at their headquarters in location department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 organizational and operational tests provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_503_a_-1 regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year period ended year year ein a regulation c -1 d defines educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion i since an organization regulation c -1 d defines scientific as may meet the requirements of sec_501 only if it serves a public rather than a private interest a scientific_organization must be organized and operated in the public interest see subparagraph ii of this paragraph therefore the term scientific as used in sec_501 includes the carrying on of scientific research in the public interest research when taken alone is a word with various meanings it is not synonymous with scientific and the nature of particular research depends upon the purpose which it serves for research to be scientific within the meaning of sec_501 it must be carried on in furtherance of a scientific purpose the determination as to whether research is scientific does not depend on whether such research is classified as fundamental or basic as contrasted with applied or practical on the other hand for purposes of the exclusion from unrelated_business_taxable_income provided by sec_512 it is necessary to determine whether the organization is operated primarily for purposes of carrying on fundamental as contrasted with applied research in 28_tc_1128 the court held that the organization was not entitled to sec_501 c recognition the court stated that the petitioner did not operate any charitable institutions activity was the operation of bingo_games on a commercial basis gross_receipts from bingo activities was dollar_figure and dollar_figure dollar_figure with corresponding donations for its charitable programs in the amounts of dollar_figure big_number and dollar_figure big_number it’s principal in the synanon church v commissioner cch tax ct mem the court cited 461_us_574 when the government grants exemptions or allows deductions all taxpayers are affected the very fact of the exemption or deduction for the donor means that other taxpayers can be said to be indirect and vicarious ‘donors ’ charitable exemptions are justified on the basis that the exempt entity confers a public benefit history buttresses logic to make clear that to warrant department of the treasury - internal_revenue_service form 886-a orm 886-a rev nov explanation of items schedule no or exhibit name of taxpayer year year year period ended a ein exemption under sec_501 an institution must fall within a category specified in that section the court in synanon church went on to say there is no similar policy supporting the exemption from tax of an organization which obtains donations by misrepresenting itself to be engaged exclusively in charitable activities when in fact it is engaged in profit-seeking business activities if the character purpose activities or method of operation of the organization itself changes from those on which the ruling was based the organization ceases as a matter of law to qualify as a tax- exempt_organization its exemption as in this case may be revoked retroactively in 326_us_279 an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was not operated for exempt purposes the court found substantial evidence to support a conclusion that the organization's activities furthered a substantial business_purpose including the organization's operations were presumptively commercial the organization competed directly with other restaurants and food stores the organization used profit-making pricing formulas common in the retail food business the organization engaged in a substantial amount of advertising the organization's hours of operation were competitive with other commercial enterprises in the automobile involvement after examining from 893_f2d_529 of the evidence in the record we affirm the tax court's finding that the all society's the benchmark of insubstantiality respondent contends that because the society received all the profits derived from the automobile races the society was associated in in to promote agriculture and furtherance of horticulture in orange county new york the society further argues that the money is received from the racing activities as rent constitutes it did not receive such funds it could not a vital part of its cash_flow and if a commercial enterprise which was not the operation of its stated purpose ie we agree exceeded activities exempt racing department of the treasury - internal_revenue_service form 886-a orm 886-a rev nov name of taxpayer schedule no or exhibit explanation of items year period ended ein year year a again these arguments miss the point continue to function the fact that the racing activities provide the society with substantial income does not make the racing society's exempt educational purpose substantially activities related the to revrul_64_182 1964_1_cb_186 states in part that the corporation is deemed to meet the primary purpose test of sec_1 c e of the income_tax regulations and to be entitled to exemption from federal_income_tax le purposes within the meaning of sec_501 c of the internal_revenue_code where it is shown to be carrying on through such contributions and grants a charitable program commensurate with its financial resources a corporation organized and operated exclusively for charitable as in kj’s fund raisers v commissioner cch tax ct mem the petitioner was organized purportedly to raise funds for distribution to charitable causes petitioner expects the majority of its funds to come from the sale of lottery tickets and does not plan to solicit public donations but will accept any donations offered there is no evidence in the record that any such donations were ever offered or received from the proceeds of the sales of the lottery tickets petitioner has made grants to a variety of organizations some of these grants have been memorialized in local newspapers of six clippings sent to the ins by petitioner two have a photo of or in front of kj's place handing out a check on behaif of petitioner one clipping notes that kj's fund raisers is a new corporation located at kj's place another shows a director of petitioner presenting a check and identifies the proceeds as arising from rip-ticket sales at kj's place the court ruled that the petitioner failed to establish that it was operated exclusively for exempt purposes under sec_501 and that its operation would not result in more than incidental private benefit furthermore it failed to establish that its net_earnings would not inure to the benefit of private individuals petitioner engaged in the exempt activity of raising money for charitable purposes petitioner also operated for the substantial private benefit of kj's place and its owners a substantial nonexempt purpose thus characterizes its operation disqualifying it from exemption under sec_501 and sec_501 better business bureau v united_states u s pincite in 92_tc_1053 the court stated in part when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest thus should an organization be shown to benefit department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a private interests it will be deemed to further a nonexempt purpose under sec_1 c -1 d ii of the income_tax regulations in 71_tc_1067 aff'd in an unpublished opinion f 2d cir the court stated in part that several for-profit organizations that had no formal control_over the nonprofit entity in question nevertheless exerted considerable control_over its activities the tax_court found that the ultimate beneficiaries of the nonprofits activities were the for-profit corporations and that the non-profit was simply the instrument to subsidize the fro-profit corporations in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government position for an organization to be exempt under sec_501 c of the code it must be organized and operated exclusively for one or more exempt purposes a review of the documentation provided by a indicates that they meet the organizational_test the issue here is whether a meets the operational_test a’s articles of incorporation and their original application_for exemption states that their primary purpose and activities will be for classical research in the field of oceanography and other fields to develop educational programs to prepare and publish various textbooks and educational materials and to conduct classroom instruction and present seminars the application stated that the organization’s primary source of funding would be from the d fundraising activities limited to applications for grants and solicited contributions from businesses and private citizens the application makes no reference to any boat solicitation program for the buying and reselling of boats and other donated items during the course of the examination it was noted that the primary activity was the organizations boat donation program a’s web site provides complete details on their donations programs and promotes the bargain sales approach a used department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a -four professional for profit fundraising companies to handle the donations in the name of the organization a’s charitable program consisted of providing some grants and allocations boating programs for children and equipment for research actual expenditures_for charitable activities noted in the financial records for the years under examination were dollar_figure dollar_figure for year 1and dollar_figure dollar_figure for these amounts equate to of gross_receipts for and of gross_receipts for year on the form_990 a reported program service disbursements in higher amounts which equated to of gross_receipts for year and of gross_receipts for year the total expenditures_for grants allocations and contributions equated to of the total expenses for and of total expenses for thus a’s principal activities were not in the performance of its charitable programs described in its articles of incorporation and application_for exemption or for that matter engaging in any other type of significant charitable activity the law and court cases referenced in the law section essentially state that a qualified_tax exempt_organization must have a charitable activity as its primary activity the primary activity test for a 501_c_3_organization is based on the facts and circumstances surrounding the organizations activities and financial resources the activity test requires that an organization have a charitable program that is both real and taking the organizations circumstances and financial resources into account substantial the organization's charitable activity in relation to its available financial resources from gifts contributions grants and fundraising as measured against the time and expense of the fundraising must be substantial in this case the facts demonstrate that a does not have a charitable program that is its primary activity sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather a private interest this subdivision it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests it further states that to meet the requirement of the facts and circumstances surrounding a activities during the examination period established that a utilized four professional for profit fundraising companies for their solicitation and donation programs these companies are listed on a’s web site and on their pamphlets and brochures three of the companies were owned by the same individual officer or a family_member of this individual the fourth company which is no longer active had officer current president of a as its registered agent in response to an idr question the organization stated that officer has known the founder officer for department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended ein a approximately years and that officer was asked by officer to come out of semi-retirement and take the position as president of a during the years under examination financial records and responses to idr’s report expenses for professional fundraising fees and commissions in the amounts of dollar_figure dollar_figure for year and dollar_figure dollar_figure for year these amounts equate to of total expenses reported for and to of total expenses reported for the professional fundraising fees and commissions were paid to the four fundraising companies in the amounts listed below these companies are g g located in location h h located in location i i located in location and j j located in location company g h j total fees dollar_figure big_number big_number big_number big_number dollar_figure big_number company g h j total fees dollar_figure big_number big_number big_number big_number dollar_figure big_number commissions dollar_figure big_number big_number big_number big_number dollar_figure big_number commissions dollar_figure big_number big_number dollar_figure big_number total dollar_figure big_number big_number big_number big_number dollar_figure big_number total dollar_figure big_number big_number big_number big_number dollar_figure big_number the examination also revealed that there is only one contract executed with to conduct fundraising for a this contract grants full authority to i to use a’s name and authority in i’s solicitations although there were no contracts with the other companies they nonetheless acted with the same authority private benefit may take the form of an advantage privilege gain or interest and may accrue to designated individuals organizations shareholders or persons controlled directly or indirectly by such private interests see american campaign academy supra in this case the facts show that the for-profit fundraising companies are the ones that are benefiting the companies receive on average of the expenditures reported by a the facts in this case are department of the treasury - internal_revenue_service form 886-a explanation of items orm 886-a rev nov name of taxpayer schedule no or exhibit year year year period ended a ein also similar to the situation in est of hawaii supra where several for profit corporations lacked structural control_over the charity but were able to use the charity as an instrument to further their own for profit purpose in this case the for-profit fundraising companies are furthering their businesses of buying and selling boats where it is found that the for profit companies are the controlling element in an arrangement and are merely using the charity as a vehicle to carry on their activities for their own profit private benefit exists and denial of exemption to the charity is warranted taxpayer’s position the organization has stated that the expense and gross_receipts ratios used by the agent are inaccurate because the form_990 filed for the year and year were misstated due to accounting errors of the organization the organization provided different expense and gross_receipts ratios in their protest using corrected numbers that were different from the form_990 originally filed conclusion the ratios as they relate to charitable expenditures remain minimal even with the new adjustments however the ratios as well as the findings of the examination indicate that the organization is operating for the private benefit of the for-profit fundraising companies who essentially run the boat donation program these for-profit fundraising companies receive over of the expenses of the eo the examination also indicated that there is a personal and business relationship between the principals of the eo and the for-profit fundraising companies charitable exemption issues should be settled based on whether the charity was devoted to its charitable purposes as set in its articles of incorporation whether the charity maintains a program of charitable activities that are substantial in nature and whether a charity is operationally faithful to those stated purposes exclusively the facts in this case show that a has failed the operational_test under sec_501 c of the code and regulations therefore it is concluded that the tax exempt status of a as an organization described in c of the code should be revoked because it does not have a charitable program that is substantial in nature and because of the presence of private benefit to the for-profit fundraising companies effective date department of the treasury - internal_revenue_service form 886-a
